                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


ARTICON HOTEL SERVICES, LLC,                      )
                                                  )
                       Plaintiff,                 )
                                                  )
vs.                                               )   Case No. 18-CV-1730-SMY-SCW
                                                  )
CATLIN SPECIALITY INSURANCE                       )
COMPANY and STARSTONE                             )
NATIONAL INSURANCE COMPANY,                       )
                                                  )
                       Defendants.                )


                            MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff Articon Hotel Services, LLC ("Articon") originally filed a declaratory judgment

action against Defendants Catlin Specialty Insurance Company ("Catlin"), Starstone National

Insurance Company ("Starstone"), and Baldwin Enterprises, Inc. ("Baldwin") in the Twentieth

Judicial Circuit, St. Clair County, Illinois. Starstone removed the action to this Court, asserting

diversity jurisdiction pursuant to 28 U.S.C. § 1332 (Doc. 1). Now pending before the Court is

Starstone's Motion to Withdraw Removal and Remand to State Court (Doc. 9).                 For the

following reasons, the Motion is GRANTED.

       A civil action may be removed to federal court if the district court has original

jurisdiction. 28 U.S.C. § 1441. Courts have original jurisdiction of civil actions if there is

complete diversity between the parties and the amount in controversy exceeds $75,000, exclusive

of interest and costs. Complete diversity means that “none of the parties on either side of the

litigation may be a citizen of the state of which a party on the other side is a citizen.” Howell v.
                                            Page 1 of 2
Tribune Entertainment Co., 106 F.3d 215, 217 (7th Cir. 1997) (citations omitted). Under 28

U.S.C. § 1332, a corporation is deemed to be a citizen of any state in which it has been

incorporated and of the state where it has its principal place of business. McMillian v. Sheraton

Chicago Hotel & Towers, 567 F.3d 839, 845 n.10 (7th Cir. 2009), quoting 28 U.S.C. 1332(c)(1).

        In this case, Articon is a citizen of Illinois. Starstone, Catlin, and Baldwin are Delaware

corporations. Following removal, however, Starstone learned that Baldwin's principal place of

business is in Illinois. As such, Baldwin is a citizen of Delaware and Illinois, and complete

diversity is lacking.

        For the foregoing reasons, this Court does not have subject matter jurisdiction over this

case is obligated to REMAND it back to the Circuit Court of the Twentieth Judicial Circuit, St.

Clair County, Illinois. The Clerk of Court is DIRECTED to close this case.


        IT IS SO ORDERED.

        DATED: October 9, 2018
                                                     s/ Staci M. Yandle
                                                     STACI M. YANDLE
                                                     United States District Judge




                                            Page 2 of 2
